 106DECISIONSOF NATIONALLABOR RELATIONS BOARDDetroit Newspaper Printing Pressmen's Union No.13,InternationalPrinting Pressmen,and Assistants'Union of North America,AFL-CIOandTheDetroit Free Press.Case 7-CB-2191July 16, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn December 15, 1970, Trial Examiner Myron S.Waks issued his Decision in the above-entitledproceeding,-finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take; certain affirmative action, asset forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exaeptions_'to the Trial Examiner'sDecisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The. Board has reviewed -the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby, affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in,thecase,and hereby adopts thefindings,conclusions,and recommendations of theTrial' Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Detroit Newspaper PrintingPressmen'sUnion No. 13, International Printing Pressmen andAssistants' Union of North America, AFL-CIO, itsofficers,agents,and representatives, shall take theaction setforth in the Trial Examiner's recommendedOrder.21Respondent'smotion for oral argument is denied since, in ouropinion,the record,exceptions,and brief adequately set forth the positionsof the parties.2 In'fn.25 of the Trial Examiner's Decision,substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMYRON S. WAKE, Trial Examiner:The complaint in this1Unless otherwise indicated all dates set forth herein occurred in 1970.2Respondent'smotion to dismiss the complaint,made at the close ofcase alleges that Respondent violated Section 8(bX1XB) oftheAct by itsimposition of a fineon Harry Ward, anassistant foreman of the Company.The charge herein wasfiled by the Company on June 25, 1970,1complaint issuedon July 27, and, following the filing of Respondent's answeron August 26, a hearing was held pursuant to notice onSeptember 10. All parties present were afforded theopportunity to be heard,to examine and cross-examinewitnesses,and to present evidence bearing on the issues.Uponthe entire record in this case including myobservation of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the-Respon-dent,Imake the following: 2FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadingsestablishand Ifind thatthe Company,whichis engaged in the publishing of a daily newspaper andrelated operations at its principal'office and place ofbusinessin 'Detroit,Michigan,received gross revenuesduring the calendar year 1969 in excess of $1 million;further,that the,Companyheldmembership _ in, orsubscribed to, interstate news services,published nationallysyndicated features,advertised nationally sold products,the revenue from which exceeded$500,OOQ,-and purchasedand caused newsprint -ink and other goods and materialsvalued in excess of $500,00() to be transported to its Detroit,Michigan, place of business in interstate commercedirectlyfrom States`of the United States other than the State ofMichigan. `Uponthese admitted facts, I find'that theRespondentis an employerengaged in commerce withinthe meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings further establish and I find that DetroitNewspaper Printing Pressmen'sUnion No. 13, Internation-alPrinting Pressmen and Assistants'Union of NorthAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.In. THE UNFAIR LABOR PRACTICESA.IntroductionThe Companyand the Union involved herein havemaintained bargaining relations for a number of years; themost recent contract between the parties was entered intoon August 16, 1968, and is to expire on June 17, 1971.Underthe terms of the agreement foremen and assistantforemen are not included as members of the bargainingunit, and there is no requirement either by contract orcompanypolicythat foremen or assistant foremenmaintain union membership.the hearing and upon which I reservedruling, is disposedof in accordancewith the decisionherein.192 NLRB No. 21 DETROIT NEWSPAPER PRINTING PRESSMEN'S UNION 13107B.Status of Assistant Foreman HarryWardThe overall supervision of the pressmen is the responsibil-ityof the Pressroom Superintendent Kenneth Cinder.3Functioning under Cinder in overseeing the work of thepressroom is Assistant Superintendent Richard Hale andsix assistant foremen. The paper works two shifts; there is 1assistantforeman and 16 regular employees working on theday shift and 5 assistant foremen and 80 employeesworking on the night shift. Cinder or Hale is scheduled towork each of the 7 nights the paper is published; however,frequently both Cinder and Hale are absent from thepressroom.When Cinder and Hale are not present in thepressroom the overall supervision of the pressroomdevolves on the senior assistant foreman, Harry Ward .4 Infunctioning as an assistant foreman,Ward and the otherassistantforemen have the same authority.Assistant Foreman Harry Ward has been employed bythe Company for about 42 years. He has been a member ofthe Union since 1933. Upon being promoted to the positionof assistant foreman some 13 or 14 years ago, Wardmaintained his union membership but ceased attendingunionmeetings.-The pressroom of the Compan34s multilevel and includesthe reel room and the, main press level. Ward generallyserves as the assistant foreman of the reel room but isoccasionally assigned to the main pressroom level-e.g.,when one of the other assistant foremen is absent. As theassistantforeman of the reel room, Ward's primeresponsibility is to insure the continuous production ofpaper-i.e., that the paper is fed to the presses on the upperlevel.To accomplish this,Ward has full supervisoryauthority over the employees in his area. He is responsiblefor the employees' attendance, compliance with companyrules,and the timelinessand proper performance of workby the- employees. Wardexerciseson-the-spot disciplinarycontrol over the men, including the issuance of disciplinarywarnings,for minor- infractionsof the companyrules andthe suspension, of an employee from his work shift for amajor infraction of companyrules.The authority toexercise these supervisory functions including the disciplineof employees resides in Ward whether or not Superintend-ent Cinderispresentat the plant.Where disciplinarywarnings are issued by Ward he reports the matter toCinder, who records it.When Ward has suspended (or"knocked-off")anemployee fromashift, he will report theaction to, Cinder (after first obtaining a replacement for thesuspended employee) for payroll adjustment. The discipli-nary report of a supervisor is made to Cinder either thesame night or the next night depending on when Cinder ispresent at the plant. Cinder may or may not review theaction of the assistant foreman and admittedly has onoccasion reversed the assistant foreman's action without a'grievance being filed.In addition, an assistant foreman has the authority to hireemployees for a shift as the needarises.Under theCompany's agreement with the Union there is an exclusivereferral agreement. The Company apparently maintains a,roster. of regular substitutes;ordinarily the use ofsubstitutes is planned 5 days ahead in the "mark up" orschedule.However, situations may arise when an assistantforeman requires employees over and above the regularsubstitutes- and in these cases he contacts the Union forreferrals. The referred employees are hired by the assistantforeman requesting additional employees for a shift and areassigned by him to their jobs .5 The assistant foremen whoare called on to perform this function for the most part havebeen those assigned to the main level of the pressroombecause, according to Cinder, they have more timeavailable. For this reason Ward would not "normally" berequired to do this. However, the fact is that Ward has hireda considerable number of people from time to time, and has,done so recently when he worked on the upper level of thepressroom in the absence of one of the assistant foremengenerally assigned to that area.In addition to the foregoing,the assistant foremen,includingWard, are authorized to handle the problemswhich may arise in the assistant foreman's area during theshift;thisincludes complaints or grievances of theemployeesaswellasproblemswhich concern theequipment. Superintendent Cinder in testifying was able torecallwith certainty only three kinds of complaints whichin the past have been brought directly to Ward by thechapel chairman6 or employees.? Thus, as an almost dailyoccurrence employees or the chapel chairman'have come toWard complaining about the adjustment or repair ofmachinery or defective light- bulbs. These complaints aregenerally resolved byWard by calling the appropriatemechanic to remedy the situation. Another. constant sourceof employee complaint has concerned oil on the reel roomfloor; this may present a safety hazard to the employeesinvolved and has resulted in employee refusal to work untilthematter was corrected. Generally,Ward has correctedthis situation when it is brought to-his ,attention; on someoccasions,however,Ward has not done so to thesatisfaction of the employees and it-has required the chapelchairman to take the matter up with CindersIn the handling of grievances on the floor, assistant3 Cinderis referred to in the contract between the parties as foreman ofthe pressroom.The contract betweenthe parties provides:Section 21(a) The foreman shall be the recognizedauthority in thepressroom,supervising and directing all work therein,and shall issueall orders in conformitywith theterms of this agreement.He shall bethe judgeof an employee's competency as a workman and his generalfitness to work in the office.He shall hire and discharge all help andmay call hisforcetoworkat different hours....(b)Assistantforemenmay beselected by the Publisher in eachchapelwith theprovisothat anyone so selected shall have at least one(1) year ofseniority as a journeyman in said chapel.Consideration should,begiven to men in each chapel who-haveseniorityfor these positions.Section 23 No foremen or assistant foremanshall be subject tofine,discipline or expulsionby the Unionbecause of an action ordecision made by him in carrying out the orders of the Publisher, if inaccordancewith thiscontractand scale.4 The factsrelatingto the authority and responsibilityof the assistantforeman is based on the creditedtestimony of Cinder.3The hiringofmen through the referral system ismore than aministerialtasksince underthe referralagreementthe Employer has theright to rejecta union-referredemployee.In additionthe referralagreement also contemplates that instances may arise whenthe Union maynot be able to referthe required personneland providesthatthe Companymay obtain employees from other sources.8The term "chapelchairman" as used bythe Unionis synonymouswith the positionof steward.Delbert Fife, the chapelchairman involvedherein,was elected to that office the month preceding the incidentinvolvedherein.Union witnessescould recall noother complaintshandled by Ward.3Under thegrievance procedure set forth in the contract(sec., 6(a)), the(Continued) 108DECISIONSOF NATIONALLABOR RELATIONS BOARDforemen are expected to dispose of the, complaint orgrievanceif they are able to do so. However, they have beeninstructed by, Cinder not to engage in arguments with, thechapel chairman which may create a scene before theemployees and disrupt production; in these circumstancesthe foreman's orders are to be carried out and if the chapelchairman feels he has a legitimate complaint he is, free todi'scuss' the matter with Cinder. then' or when Cinder is nextpresent at the plant. Cinder testified "Explicit orders to, theforemen were that they do not take orders from the chapelchairman. He can neither tell them what to do or what notto do. In the event that the chairman comes overand startsissuing ordersthey are just to ignore him and tell him to goback to work and not to sit there and argue with him andhave a big show for everybody to observe." Ward wasacting pursuant to these instructions the night of theincident which led to the union fine involved herein. AsCinder put it, under the circumstances Ward was not to"stand around' and argue with Mr. Fife over whether thethings that he was doing on the reel were proper or not, notto engage in, a big argument over the thing, to go about hisassigned' duties and if Mr.' Fife felt that Ward was inviolation of the contract the matter could be taken care ofeither that even [sic] later or the following night."Further, regarding the adjustment of grievances, Ward .and the other assistant foremen have and do sit in withCinder when grievances are brought to him by the chapelchairman. Generally, Ward is working in the reel room andCinder will "normally" call in one of'the foremen from themain pressroom level when there is a grievancemeeting.However, if no headway is made ` at the initial meetingCinder will' not only consult the assistant foreman who satin on the meeting with him but also the other assistantforemen will be consulted individually for their viewsbefore working out the grievance, .-While testifying, Cinderrecalled only one, specific incident -(which, had occurredrecently) where Ward-was involved in a grievance meeting;this occurred in February and followed the discharge oftwo employees the preceding night. An initial meetingbetween Cinder and Fife had been held the night of thedischarge at which Assistant Foreman Kosik was'presentHowever, the grievance was not resolved and the followingevening, when there was a work stoppage over the matter,anothermeeting had been held , between -the unionrepresentatives and-Cinder at which the assistant foremen,including Ward, were present.9 Cinder could not recall theextent of active participation by Ward during the course ofthis meeting.C.The Union Fines WardThe incident which led to the Union's fine of Wardoccurred on February 16.10 Shortly after 11:30 p.m. thefirst step involves the meeting of Cinder and one additional managementrepresentative with the chapel chairman and his assistant.If the matter isnot resolved during the discussion in the first meeting it is'to be reduced towriting and the parties at this grievance step then have 7 days to resolve thegrievance.If the grievanceis' not settled it goes up to the next step in thegrievance procedure,which provides ultimately for arbitration.9The apparentlyconflictingtestimony of Fife, whom Cinder testifiedwas present at this meeting,is not credited.I credit the testimony of Cinderwho impressed'me' as the more reliable witness. Fife while testifyingappeared to me to be confused as to this matter; in any event Cinder'snumber 7 press had a "home run"-i.e., there was a breakin each of three rolls of paper which were running fromthree reels into a folder; this resulted in a completestoppage of production on that press. At the time. thisoccurred the three employees operating, the three reelsinvolved were assisting in work at the other end of the shop.ItwasWard's responsibility when a paper breakage,occurred to attempt, if possible, to determine the cause ofthe paper breakage." To this end, as was his custom, Wardobtained a, sample of the paper when the ; breakageoccurred; in accomplishing-his task Ward,, who saw, somepaper sticking in reel 8, found it necessary to rotate thenumber -8 reel and pull the paper down. It took Ward about1-1/2minutes to rotate the reel. Just as Ward wascompleting his task, Chapel Chairman Fife, who hadobservedWard from his press, approached Ward andremonstrated with him for rotating the reel. According toFife he had observed Ward on other, occasions tear thepaper from the rollers to obtain,a sample when a breakoccurred-to this he had no objection; it was Ward'srotating the reel to, which he objected since- this wasordinarily unit work and it was his view that this shouldhave been performed by a rank-and-file employee. Fife toldWard he had no business doing what he had done. Ward inturn told Fife that he had a paid-up card in his pocket andas long as he wasn't displacing anybody he would do thework that was: necessary. Ward also told Fife to get back tohis press and do- his work,and in the future to "stay off hisback" Ward admitted- that rotating the reel was not his"normal" duty and that he does not do it even when abreakage occurs if there is an employee present. However,according to Ward, on other occasions when there has beena paper break, he has rotated a reel if it is, necessary andthere is no employee there to do it for him.,-On the following night, February 17, Fife accompaniedby the assistant chapel chairmanmet with SuperintendentCinder; Ward was not present at the time but had discussedthe incident with Cinder prior thereto. Fife discussed atlengthWard's- working on the press the previous eveningand his (Fife's) conversation about the matter- with Ward;Fife also stated he did not like the way Ward had talked tohim. Fife further stated that 'he was going to file chargesagainstWard. Cinder advised Fife, that if Ward hadengaged in conduct in violation of the contract he ought tofile a grievance; that bringing union charges against Wardwould not solve anything. Fife indicated there would be nogrievance filed about this matter but there would be unioncharges filed against Ward.Thereafter,Fife,acting in his capacity as chapelchairman, charged Ward with violating article X, section 4,of the Union's bylaws;12 the charges stated:Press 7 lost three sheets. The 3 men on the press wereputting a taper in unit # 6 or page one. Foreman Wardtestimony seems to reflect the more likely action in-view of the workstoppage then in progress.ioThe facts set forth relating to what occurred that night are based onthe credited testimony of Ward who impressed-me as a forthright witness.,11A breakage may occur because of a default in, the'paper,malfunctioning of machinery, or a human error"."where the breakage is dueto a -default in the paper,the supplier is notified;if due'tomachinery,presumably that is attended to; if it is due to human error,it isWard'sduty to reprimand the employee involved.12Art. X, sec. 4, of the Union's bylaws'reads as follows: DETROIT NEWSPAPER PRINTING :PRESMEN'S UNION 13109was working on Reel7 8. I told Foreman Ward that hewas not suppose [sic] to work on the press. He told methat he would do what he wanted to [sic] and it wasnone of mybusiness, to get back to my press. He hadbeen harassing Bro. H. Maynor all-night and this wasBro. Maynor's reel.At thesame timeRespondent` caused to be served onWard a request to appear before the Union's executiveboard on Thursday, 'March 12, 1970. Ward discussed thematter withCinder and told'Cinder he would not appearbefore the Union's executiveboard. According to Ward hedid not appear before the executive board because he didnot thinkitwashis-place to go up there" since he was partof management,and that under the contract foremen- orassistantforemen are not to be fined "for carrying out thedictatesof the o•fice."`During the course of their discussionWard was told by Cinderthat, if there was a fine imposedon him by the Union, the-Company would take care of thematter. Ward gave Cinder the charges he had received. `Later, after discussing the matter with Cinder and Ward,the Company's labor relationsmanager,Lawrence Wallace,addressed a^letter to Union President, ThomasBrennan,dated March 11'.Iri leis letter Wallace advised Brennan thatWard would not -appear before the executive boards thatWard wasa supervisorwithin the meaning of Section 2(11)of the Act; 'that it was the discharge of the duties andresponsibilities of his supervisory position by Ward thatcaused thechapel chairman to file the charges against him;and that the Company considered the filing and processingof thecharges againstWard to constitute an interferencewith the Company's choice of representatives for thepurpose of collective bargaining and the adjustment ofgrievances,as well asan- interference with the Company'scontrol over such representatives.However, pursuant to the action of the executive boardand the vote of the union-membership Ward'received aunion noticeof a $50 fine dated March 19; the notice statedonly that Ward had violated article X, section 4, andordered that the fine be paid by the end of March if Wardwas to maintaingood standing in the Union. On March 31,the Company- sent a'check for the amount of the fine; in anaccompanying letter from Wallace to Brennan, Wallacestated that the fine was being paid under protestsince itconsideredthe conviction and fine unlawful.As indicated the fine notice did not indicate the specificconduct on which the fine was based and nothing was saidtoWard (who had not appeared at the union hearing) whenhe was handed the fine notice. Furthermore, there was nodirect testimony adduced by the Respondent atthe hearingMembers of this Union who may willfully create disturbances in anypressroom-under this jurisdiction or conduct themselves in any wayunbecoming a union member,shallbe subjectto reprimand or fine asthe union sees fit.13The exchange between counsel is as follows:Mr.Schaub.Could I ask Mr. McLellan as a clarification ofposition you have juststatedthat it is yourpositionthatMr. Wardwas fined because he did bargaining unit work?Mr.McLellan: It is -our position that he was fined because heviolated the Constitution of the Local Union. I believe the Article is Xand the Section is 4.Mr.Schaub: You mentioned because he was doing bargainingunit, work.Mr.McLellan: He was doing work which was not the work of afrom either Chapel Chairman Fife or President Brennanwho appearedas witnessesas to the precise grounds uponwhichWard was fined, nor was any union, recordpertaining thereto introduced at the hearing. As noted, thecharges given to Ward,as set, forthsupra,recite that herotated thereel,refer to his conversation thereafter withFife, and allege'that Ward had harrassed employee Maynorduring the shift (as to this last, there is no evidencewhatsoever). I find, based on the testimony of Cinder; thatFife's complaint on February` 17 concerned principallyWard's rotation of the reel. Furthermore, no indication wasever given to Ward or the Company that this was not abasis for the fine. Moreover the statement of -position byRespondent's counsel , at - the opening of -the hearingevidenced that the gravamen of the Union's discipline wasWard's performance of unit work and his disposition ofFife'sprotest.Finally,when questioned specifically byGeneral Counsel as to the basis for the fine, Respondent'scounsel indicated it was because he was` doing unit workoutside his classification.13'' In view of'the foregoing, I findthat the reason for the -union charges and resulting finelevied againstWard -was, at least in substantial part, basedon Ward's performance of work alleged to be unit work,notwithstanding the attendantcircumstances— and not asRespondent contends for the first time, on brief, that thesole reason the Union disciplined Ward was "for beratingtwo fellow Union members, one of whom was Fife." 14D.Contention of the PartiesIt is the position-of the General Counsel that Ward is asupervisor within'the meaning of Section 2(11) of the Actand that his- authority included,inter alia,serving as amanagement representative for the adjustment of griev-ances. Noting the Board has recognized inLocal Union No.453, Brotherhood of Painters, etc. (Syd Gough & Sons, Inc.),183 NLRB No. 24, that Section 8(b)(IXB)4oes not reachlegitimate internal union disciplinary measures includingthe fine of a supervisor-member (in that case the fine wasfor working at a particular jobsite without notice to theUnion, a=notice requirement whose' only purpose was tofacilitate- theUnion's administration of its hiring hall andthe collectionof assessments), the General Counsel urgesthat-it is settled Board law-that a union's fine of a supervisorforperformingwork, the permissibility of which isdisputed between theparties,has the, natural effect ofdepriving the, employer of the supervisor's undividedloyalty and is violative of Section 8(bxl)(B). The GeneralCounsel - relies onSan Francisco-Oakland Mailers' UnionNo. 18.InternationalTypographicalUnion (Northwest-person in his classification.Mr. Schaub: Fine, I am readyto proceed.34As notedearlier,the only recordevidence pertainingto employeeMaynor was that itwas the reelto which Maynorwas assignedthatWardrotated.Furthermore,the disposition of Fife'sprotest byWard waspursuant to his standing instructions fromCinderthat the chapel chairmanwas not to give orders to theassistant foremen and in these circumstancesthe chapel chairman was to be orderedback to work. Ward who hadperformed the disputed work took the viewthat in doing so he wasperforminghis supervisoryduties, and further argumentwith Fife couldonly,have causeda scene.Accordingly, to the extent,, if any, thisprovokedthe charge and/or fine of Ward, thisbasis for union disciplinewould standon the same footing asWard's rotation of,the_reel; both occurred in theperformanceof Ward's supervisory duties. 110DECISIONS OF NATIONAL LABOR., RELATIONS BOARDPublications,Inc.),172NLRB No. 252;Sheet,Metal1. ,Ward is amanagementrepresentative withinWorkers'InternationalAssociation,LocalUnion49,AFL-CIO (General Metal Products, Inc.),178 NLRB No,24; enforced 75 LRRM 2062 (C.A. 10);DallasMailersUnion, Local No. 143,et aL (Dow Jones Co.),181 NLRB No.49Toledo Locals Nos. 151-P and-272 of the Lithographersand Photoengravers , International Union, AFL-CIO (theToledo Blade.Company,, Inc.),175 NLRB No. 173.1It is Respondent's ,position on brief, that the complaintfails in its material allegation, that the Union's fine of Wardrestrained or' coerced, the Employer, in the selection of arepresentative for the purposes of collective bargaining orthe adjustment of grievances. In support thereof theRespondent urges thatWard has not served as arepresentative ofmanagement for the adjustment ofgrievances.Respondent also contends that the fine waslawful in that Ward was disciplined only "for berating twofellow union members, one of whom was Fife," a fact whichI have resolved adversely to Respondent1for, the reasons setforth above. Finally, it is the Respondent's position that, asWard was not a compelled union member, prior decisionsin which the Board has found union conduct violative 'ofSection 8(bXl)(B) are inapplicable to this case.E.Additional Findings, Conclusions, and AnalysisSection8(b)(1XB)Based on the facts found,I conclude that' Ward is asupervisor within Section 2(11) of the Act-15-In the firstplace, I note that assistant foremen are not included withinthe bargaining unit,under the parties'collective-bargainingagreement and, as it appears, are-not permitted generally toperform unit work, evidencing that the parties themselvesconsidered the, assistant foremen as supervisory personnel.I also note that, while the record was not developed as tothe additional responsibilities that,-stemmed therefrom,Ward,as senior assistant foreman,is in charge of the entirepressroom operationin the absence,of SuperintendentCinder and Assistant, Superintendent Hale, a situationwhich Cinder, testified without contradiction frequentlyoccurred.Apart from this, however, in his capacity- asassistant foreman,Ward has - direct general supervisoryauthority there is undisputed testimony thatWard isresponsible, for employee attendance in the pressroom(including the authority to permit employees to absentthemselves from the pressroom,during the shift),and thathe also has the authority to discipline employees by issuingdisciplinarywarnings and "knocking,off":or suspendingemployees from work during the shift.16 These aspects ofWard's authority are alone, sufficient to constitute Ward asupervisor under the Act. In addition, assistant foremen,includingWard, have the authority to ,hire additionalemloees when needed for a shift ad tithpyno assgneseThe operable elements of Section 8(b)(1)(B) concern theemployees to Work, both functions in, themselves are, alsostatus occupied by the fined union member"as' well as thesufficient to constitute the assistant foremen statutoryreason for the fine, to the end that union discipline will notsupervisors.interfere with the statutorily reserved right of managementAccordingly, before reaching the question whether Wardto -be free ofanyrestraint or coercion in the selection of itshas the additional authority and has served as a manage-representatives for collective bargaining or the adjustmentment representative for the purpose of collective bargainingof grievances. Prior Board decisions, discussedinfra,haveor the adjustment of grievances, I would conclude thatviewed., thismanagement right to the selection of itsWard as a substantial supervisor who is , responsible, for therepresentativesfor this purpose to include not only thosesupervisors who have been so designated, but also thosesupervisors— who forma classfrom which managementmight,naturally seek its representatives for collectivebargaining or the adjustment of grievances. Furthermore,in +evaluatingthe effects of a union-imposed fine on asupervisor-member,the Board has found unlawful union-imposed discipline which, though not directly connectedwith collective-bargaining or grievance adjustment repre-sentation, reasonably tends to derogate from the supervi-sor-member's complete, loyalty to-managementwhen calledon toserve as amanagement representative in that area.Considering the foregoing facts within this framework, Iconclude, for the reasons discussed below, (1) Ward is amanagementrepresentative within Section 8(b)(1)(B), and(2) that the fine imposed by the Respondent in this casecomes withinthe prohibition of that section.15As defined in Sec. °2(11) of the Act,a supervisor is "any individualhaving authority, `in' the interestof the employer, to hire;transfer,suspend,lay off, recall, promote,discharge, assign,reward, or discipline otheremployees,or responsibly to direct them;or to adjust theirgrievances; oreffectively to recommend such action,if in connection with the foregoingthe exercise of such' authorityis not of a merely routineor clericalnature,but requiresthe use ofindependent judgment."It is settled lawthat Sec.2(11) is to be read in the disjunctive and the existence ofany authorityday-to-dayperformance of employees in his area is amanagement-representative within Section 8(bxl)(B) of theAct under decided Board-cases. As was noted by the TrialExaminer(whose decision was affirmed,without commentby the Board) inLithographers Local 15-P et, al. (ToledoBlade), supra:But even had Jones and Ulrich not been actuallydesignated and serving the Blade as such grievancerepresentative; I would find that,, in view of their statusand roles as foremen with substantial supervisoryauthority to direct the work,of the;men ontheir shifts,they were such, natural and potential representatives ofthe Blade for the handling and settlement of grievancesbecause of their day-to-day supervision and contactswith the employeesinmattersthat spawn' grievances,that the Blade should be entitled to rely upon them, andtherefore to select them, as its representatives inenumerated therein is sufficient to constitute the person a supervisor withinthe meaning of the Act; further,Sec. 2(11) does not require the exercise ofthe power described for all or any part of the employee's time,for it is theexistence of the power which determines the classification.Ohio,Power Co.v.N.L R.B.,176 F.2d 385 (C.A. 6).-16 It is undisputed that Ward has exercised this authority recently whenemployee Ramsey Younger overstayed his absence from the pressroom, anabsence which Ward had authorized during the shift. DETROIT NEWSPAPER PRINTING PRESSMEN'S UNION 13-handling and settling grievances whenever the occasionmight arise. For- Section 8(b)(l)(B) forbids a Union'srestrainingand coercing "an employer in the selectionof his representatives for the purpose of collectivebargaining or,the adjustment of grievances" and thisprotection of the, employer's right to-"selection" must beconstrued as protecting not only the employer'scontinuing reliance ,upon supervisors already selected,but his right at -any time to make and rely upon aselection of representatives from an uncoerced group ofsuch supervisors whose loyalty to him has not beenprejudiced and who he believes would be peculiarlyqualifiedtorepresenthim in the handling ofgrievances.17In this case the reasoning of the Boardi islparticularlyapplicable in view of Ward's day-to-day supervision ofemployees in his area; in addition assistant foremen fromthe main pressroom level are' "normally" selected to sit Inwith Cinder- in grievance meetings, Ward is one of only fiveassistantforemen on- the night shift, and is frequentlyassigned- to themainpressroom level, and Ward has thesame generalauthority as do the otherassistantforemen. Inthese circumstances the preservation of the Company'sright of "selection" among this small group of supervisors isparticularly meaningful.Apart from the foregoing, which would preclude theUnion's defense that it did not violate Section8(b)(1)(B)because Ward allegedly has not served and does not havethe present authority to act as an Employer representativefor grievance adjustments, I find that Respondent's defensefails as a-matterof fact.Thus Cinder testified credibly that Ward "is responsibleto handle any complaints or- grievances that arise from themen over the course of the night concerning his generalarea, the reel room;- in particular," 18 and that Ward in facthandles a "myriad" of employees' complaints that ariseduring the shift. The specific complaints that Cinder wascertain were brought to Ward as an almost daily occurrenceconcerned the adjustment or repair of machinery; defectivelighting, and oil on the reel room floor. These complaintsfor the most part were resolved by Ward by correcting thecomplained - ofworking conditions.However, as tocomplaints pertaining to oil on the reel room floor, theseadmittedly were not always resolved by Ward to thesatisfaction of the employees (there have been employeethreats to ceaseworkuntil the complained of condition wasadjusted) and required the chapel chaiman to bring thedispute to Superintendent Cinder, the first step of the17 See alsoDallas Mailers, Union, Local No. 143, atal.(Dow Jones), supra,wherein the Board specifically relied on therationaleof the TrialExaminerset forth above, stating that the expulsion of anothermanagementrepresentativein thatcase wasviolative of Section8(bXI)(B) in'that, "Anadditional effect of the expulsion,therefore is to restrain and' coerce theCompany within the meaning of Section8(bxlXB) by limiting `its right atany time tomake andrely -upona selectionof representatives from anuncoercedgroup ofsuchsupervisors whose loyalty to [it] has not beenprejudiced.' "isCinder's instructionsto theassistantforemen, that they are not toargue withthe chapel chairmanso as to create a sceneanddisruptproduction, but to send the chapel chairman to him, I find did not,detractfrom the authority of theassistantforemen tosettle grievanceson the spotif they are able to do so.19Respondent'switnesses,intestifyingthatWard handled nogrievance procedure under the collective-bargaining agree-ment.Respondent-did not dispute that complaints of thisnature were brought directly to Ward but argued that nogrievanceswere ever filed concerning,, thesematters(apparently referring to written,formaLgrievances)and thatcomplaints such as these are- not grievances and, are notmatters covered by the contract.18 However,I find that thematters generally brought toWard-were the, kind of"personal grievances"or "complaints"which are,involvedin the,informal disposition of grievances that precedesresort- tomore formal procedures contemplated, by thecontract;"personal grievances" or "complaints"as distin-guished frommore formal or "contract,grievances"nonetheless are "grievances"within the broad,meaning ofthat term as used in Section 9(a), 2(11),and 8(b)(1)(B) oftheAct,-and their-satisfactory adjustment before theybecome "disputes"does not detract,from,-their classifica-tionas"grievances."20While the specific kinds ofcomplaints enumerated by Cinder were admittedly minorand involved the adjustment or repair of defectiveequipment or lighting as well as possible safety hazards, it isclear that they concerned expressions of employee dissatis-factionwith working conditions and presented in someinstancespotentialdisputes regarding the continuedoperation of the presses by the employees until the matterwas corrected.In any event, even if the foregoing types ofcomplaints were not considered"grievances," since theauthorityof the assistant foremen is not limited to adjustingthis type of complaint merely, but extends to any employeegrievance which might arise during:the shift and can beresolved on the spot,the assistant foremen,'who have directcontact with the employees in the exercise of their generalsupervisory authority,potentially,at least, may be called onto adjust other more serious grievances in areas-within theirresponsibility-such as attendance,work performance, and-discipline.21SeeLithographers LocalsNo.15-P et al.(Toledo Blade Co., Inc.), supra.And, as noted,infra,, indetermining supervisory authority it is not the exercise, ofthe power described for all or any part of the employee'stime that is determinative, it is-the existence of that power,Ohio PowerCo. v. N.L.R.B., supra.-In addition,apart from the employee complaints- Wardwas authorized to handle directly on his own as an assistantforeman,Cinder also-testifiedcrediblythat assistantforemen, including_Ward, participatedwith him inmeetings regarding the adjustment of -grievances'brought tohim by the chapel chairman and his assistant.There is nodispute that assistant foremen-have,participatedwithgrievances, apparently did not consider a matter a grievance even though itmight concern a "dispute"between the Employer and the Company andinvolve"discussions"with Cinder unless an impasse was reached and aformal written grievance filed.m SeeLithographers Locals No. 15-P et at.(Toledo BladeCo., Inc.),sNprqand cases cited therein;West Texas UtilitiesCo. v. N.L R.B.,206F.2d 442, 446-447(C.A.D.C.);Bethlehem Steel Co.,89iNLRB 341,361-362,and authorities there cited.-21 Indeed, it is some evidenceof this that in this case Chapel ChairmanFife first took the matter up with Ward rather than going directly toCinder althoughit concerned an alleged impermissible'performance ofunitwork.A favorable responseby Ward-to--Fife's protest would haveended the matter.itwasWard's disposition of Fife's complaint orgrievancewhich gave rise to the further discussions with Cinder andultimately the litigation in this case. 112DECISIONSOF NATIONALLABOR RELATIONS BOARD'Cinder in the, initial grievance meetingswith the Unionunder the contract.The fact thatCinder couldrecall withcertainty only one recent grievance meetingatwhich Wardwas' presentand could 'not recollect the degree.` ofparticipation=by Ward,on that occasion does not-detractfromthe fact thatWard attendedthe meeting,along withthe `,other'assistant =foremen,as ,,a erepresentative- ofmanagementand-has the authorityand responsibility t6doso at any time when{called on byCinder.Moreover; it isundisputed°ithat-Cinder sometimes conferred with the-otherassistant foreman;not present ata grievance meeting, whenthe problem had, not been,settled to solicit their views inorder to resolve' .the problem-a situation in which I findthe assistant foremen were functioning in the role ofgrievance adjustment representatives for management.In view ofthe foregoing--I am persuadedand find thatAssistantForeman Ward is amanagement.representativewithin Section 8(b)(1)(B)ofthe Act.,2-,The union fine imposed on - Ward was withinthe prohibition of Section 8(b)(1)(B)It having been found that the Union's fine of Ward wasbased at least in substantial, partpsi,his,, performance ofwork, which in the , circumstances, both he and-the employerbelieved was required of him in the performance of hissupervisory duties, the union fine, fell within the, prohibitionof Section 8(b)(1)(B). For whether Ward's rotation, of thereel was permissible, under the contract as contended byWard and the Company, or was impermissible ascontended by Fife and, the Union,, is not material to thedisposition of this-case: 'The Union had available to it themeans to resolve-the dispute under the grievance, procedureof the contract, as indeed Superintendent Cinder hadsuggested. Instead the Union chose to impose its view byinvoking internal union disciplinary procedures againstWardas a unionmember and thereby undermine Ward'seffective representation.-of the Company's view. This theUnion was not permitted to do under ,the prohibitions ofSection 8(b)(1)(B). For what this involved' basically was adispute between the -Employer and the Union concerningthework performed by Ward, rather than a disputebetween the Union. and Ward, as, a unionmember. Asnoted, the Board has uniformally held unlawful uniondiscipline directed at supervisor-members because of actiondirectly related to matters of contract construction or thedischarge,,of supervisory functions. Thus the Board inSanFrancisco-OaklandMailers'Union No. 18, supra(whichinvolved, alleged violations of the contract between theEmployer and Union as wellas disagreementsinvolvingcontract interpretation or grievance adjustment by- theunion-disciplined` supervisors), stated:Respondent's actions,including the citations, fines,and threatsof citation, were designed to change the[Employer's] representatives from persons representingthe view point of managementto persons responsive orsubservientto- Respondent's will. In enacting Section8(b)(1)(B)Congress sought to prevent theveryevil22Regardingthe applicability ofN L.R.B. v. Allis Chalmers Mfg Co,388 U.S. 175, urged as a defenseby the Respondentm this case, note istaken that this defense was bottomed on Respondents belated contentionthatward was fined not for the performanceof his supervisoryduties butinvolved herein-union interferencewith an employer'scontrol over its own representatives. [Citation omitted]'That, Respondent may-have sought-the substitution ofattitudes rather thanpersons,and may. have exerted itspressure upon the _ [Employer ] by indirect, rather thandirect means cannot after the ultimate fact that pressurewas exerted here for - the : purpose of interfering with,,Employer's control over its representatives. Realistical-ly,,the Employer would have to, replace its foremen orfacede factononrepresentationby them.The Board reached asimilar resultinLithographers Locals15-P et al. (Toledo Blade ^ Company, Inc.), supra,where theUnion fined supervisors who worked, during a strike andassertedly performed work in violation of the contractbetween the parties.Again,- inSheetMetalWorkersInternational Association, Local 49 (General Metal Products,Inc.), -supra,the union fine was held unlawful which wasimposed on the, supervisor-member for conduct not-unlikethat involved here-i.e., theexerciseof his.,supervisoryfunction in performing, what the Union viewed asimpermissible work albeit,in unusualcircumstances. Seealso,Dallas Mailers' Union Local No. 143, et al. (Dow JonesCompany, Inc.), supra,where the union discipline was foundunlawfully imposed on a supervisor-member who assupervisorgave an , order to an employee allegedlydiscriminatorily and improperly motivated.Since under the Board's decisionsSection 8(bXl)(B)proscribesunion discipline of supervisor-members forduties ,performed on behalf of the Employer, it is clear, thatWard's rotation of the reel comes within this prohibition.Indeed, as noted,supra,the, manner in which Warddisposed of Fife's protest since it was pursuant to thestanding instructions of, Superintendent Cinder wouldsimilarly be barredas a basisfor union discipline. .Finally Respondent's ,contention that, because Ward wasnot a compelledunion memberunder -, the collective-bargaining agreement, prior decisions of, the Board are notapplicable is in error. For the Board, has. considered thiscontention and decided it adversely to, the Respondent.Thus in theLithographers Local 15-Pcase it was,noted:itisapparent from thelanguageof Section8(b)(1)(B) and from the generalreasoningof the BoardinSan FranciscoMailers—that it is not an essentialelement of the-unfair labor practices, that the disciplinedsupervisor be a compelled union,member under a unionsecurity clause obtained by the Union. It is enough thathis actual membership. has colorably-subjected him totheoffensivedisciplineand its effect upon hisemployer's right to rely upon him as'a supervisor.And decisions of the Board, thereafter, have followed thisview. SeeDallas Mailers Union,, Local No. 143 etc. (DowJones Company, Inc.), supra; New Mexico District Council ofCarpenters and Joiners of America United Brotherhood ofCarpenters and Joiners of America,176 NLRB No.105; NewMexico District Council of Carpenters and Joiners,, ofAmerica,177 NLRB No. 76.22for "berating,two fellow union members"-acontention which Lhaveresolved against theRespondentand therefore one which need not be dealtwith in this case.As for the applicability of theAllis'Chalmerscasegenerally,when a union.member has been fined for the performance, of DETROIT NEWSPAPER PRINTING PRESSMEN'S UNION 13113Accordingly, I conclude that Respondent's fine of Wardwas violative of Section 8(b)(1)(B)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 111,above,occurring in connection with the operations of theCompany, described in section 1, above,have,a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act. In recommending therepayment of the fine imposed on Ward, the payment ofinterest at 6 percent per annum will also be recommended.Isis Plumbing & Heating Co.,138 NLRB 716;SheetMetalWorkers Association, Local 49 (General Metal Products,Inc.), supra.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Detroit Free Press is an employer within themeaning of Sections 2(2) and 8(b)(1)(B) of the Act.2.The Detroit Free Press is an employer engaged incommerce within the meaning of Section 2(6)and (7) of theAct.3.The Union is a labor organization within themeaning of Section 2(5) and 8(b) of the Act.4.By imposing a fine against Ward, a representative oftheCompany, because of conduct engaged in as asupervisor, Respondent restrained and coerced the Compa-ny in the selection and retention of its representatives forcollective bargaining and the adjustment of grievances, andengaged in unfair labor practices within the meaning ofSection 8(b)(1)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 23ORDERRespondent,DetroitNewspaper Printing Pressmen'sUnion No.13,InternationalPrintingPressmen andAssistants'Union of North America, AFL-CIO, itsofficers,agents, and representatives,shall:supervisory duties, the Board has held that the Court's reasoning therein isinapplicable,noting that the proviso to Sec. 8(b)(IXA) which was relied onin part by the Court in that case is not a part of Sec. 8(b)(1)(B), and furtherthat the underlying relationship affected in that case was between theunion and its members,rather than between the union and the employer.See, e.g.,San Francisco-Oakland Mailers'Union No.18, etc., supra.1.Cease and desist from:(a), Restraining and coercing the Employer in theselection of its representatives for the purpose of collectivebargaining or the adjustment of grievances.(b) Fining or otherwise disciplining Assistant ForemanHarry Ward,or any other assistant foreman of the DetroitFree Press,because of the performance of his employment.2.Take thefollowing affirmative' action which willeffectuate the policies of the Act:.(a)Rescind and repay the fine levied'against AssistantForeman Harry Ward with interest at 6 percent per annumand excise all records thereof from its files.(b)Notify Harry Ward, in writing, that it has taken theaforesaid action and that it will cease and desist fromtaking like action in the future.(c) Post in conspicuous places at its offices and meetinghalls,and other places where notices to its members arecustomarily posted,copies of the attached notice marked"Appendix."24 Copies of said notice on forms provided bythe Regional Director for Region 7, after being duly signedby an authorized representative of Detroit NewspaperPrinting Pressmen'sUnion No.13, International PrintingPressmen and Assistants'Union of NorthAmerica,AFL-CIO,shallbe posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or covered by any other material.(d) Furnish the Regional Director signed copies of suchnotice forposting bythe Detroit Free Press,ifwilling, inplaces where notices to employees are customarily posted.(e)Notifythe Regional Director for Region 7, in writing,within 20 days from the date of this Decision,what steps ithas taken to comply herewith.2523 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes.24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, thewords in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the UnitedStatesCourt of AppealsEnforcing an Order of the National LaborRelations Board."25 In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunityto present their evidence, the National Labor RelationsBoard has found that we violated the law and has orderedus to post this notice and abide by its terms.WE WILL NOT restrain or coerce Detroit Free Press initsselectionof representatives for the purpose ofcollective bargaining or the adjustment of grievances. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT fine or otherwise discipline AssistantForeman Harry Ward,or any other assistant foremanof the Detroit Free Press who is a member of this labororganization, `because of the performance of hisemployment.WE, 'WILL rescind and repay-the fine levied againstAssistant Foreman HarryWard with interest and exciseall record thereof from our files.WE WILL notify AssistantForeman Harry Ward thatwe have excised all record of the aforesaid fine from ourfiles and that WE WILL NOT take such action against-himin the future.Dated ,By-(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning'this notice or compliance withits provisions,may be directed to the Board's Office, 500Book Building, 1249Washington Boulevard,,Detroit,Michigan 48226, Telephone313226--3200.DETROIT NEWSPAPERPRINTING PRESSMEN'SUNION No. 13,INTERNATIONAL PRINTINGPRESSMEN AND ASSISTANTS'UNION OFNORTH AMERICA(LaborOrganization)